IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


GERALD K. MORRISON, AS EXECUTOR             : No. 300 MAL 2020
OF THE ESTATE OF WILLIAM POWELL,            :
                                            :
                   Respondent               : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
                                            :
             v.                             :
                                            :
                                            :
RHOADS & SINON, LLP, STANLEY SMITH          :
AND SHERILL MOYER,                          :
                                            :
                   Petitioners              :


                                    ORDER



PER CURIAM

     AND NOW, this 17th day of November, 2020, the Petition for Allowance of Appeal

is DENIED.